DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 02/22/2021 in response to PTO Office Action mailed on 10/21/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 4-7, 9, 12-15, 17 and 20 have been amended.  Claims 3, 11 and 19 are canceled. 21 and 22 are added.   As a result, claims 1, 2, 4-10, 12-18 and 20-23 are pending in this office action.
3.	The Double patenting rejections have been withdrawn due to the Terminal Disclaimer filed on 02/22/2021.
Response to Arguments
4.	 Applicant's arguments with respect to claims 1, 2, 4-10, 12-18 and 20-23 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument states as “Briggs do not teach or suggest the cited feature of a first dataset that is derived from a first version of a second dataset based on a first execution of a first version of a driver program…the data blobs 1602, 1604 relate to separate and distinct first and second bank accounts, the data blob 1602 (1st bank account) is not derived from the data blob 1604 (2nd bank account) based on an execution of a driver program”.
	In response to applicant’s argument, the Examiner disagrees because the Briggs reference discloses a blob transaction component performs a blob transaction between arbitrary blobs such as data blob 1602 [e.g. a first data set] and data blob 1604 [e.g. a second data set] based on a first request execution from an accounting program/application 114(1), the data blob 1602 stores a bank account balance data for a first bank account, and the data blob 1604 may store the bank balance data from a second bank account, the data blob 1602 may hold data that  amount of $ 0 and the data blob 1604 may hold data that indicates a balance amount of $ 50, the blob transaction component checks the balance amount of both data blogs or datasets before performing a blob transaction that moves a monetary amount between the two accounts, the first data blob 1602 holds balance amount of $ 0 can be obtain or derived from a second data blob 1604 holds balance amount of $50 based on the first request execution of the accounting program with an identifier 114(1).  The blob transaction component is capable of obtaining the balance data blob 1604 from the second bank account and stores the balance of the second bank account in data blob 1602.  Thus, the data blob 1602 balance is derived from the data blob 1604 based on the first execution of the accounting program.
	Applicant’s argument states as “Briggs does not teach or suggest the recited feature of the build catalog including the first build catalog entry and the second build catalog entry…Briggs describes updating or rejecting data in the record blob 1622, rather than a build catalog including first and second build catalog entries…record blob 1622 does not comprise an identifier of a first version of a driver program”.
	In response to Applicant’s argument, the Examiner disagrees because the Briggs’s system has a rollback component to retain previous versions of the stored data (See col 8, lines 20-30). The Brigg’s system has a transaction index [e.g. data storage layer], the transaction index includes a plurality of index entries such as entries 402(1)-402(N). Each of the index entries track a particular data blob in the data storage layer (See col 15, lines 25-65, col 16, lines 1-67 and Figures 4). The Brigg’s system updating a transaction index maintained by the transactionally consistent indexer component in which each of the index entries is in a maybe state. The update to the transaction index may include the deletions of one or more existing index entries and the additions of one or more new index entries. The deletions and additions of the index entries may reflect data modification that are performed on corresponding data blobs, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US Patent 8,510,304 B1), hereinafter Briggs and in view of Ohtake et al. (US 2014/0297592 A1), hereinafter Ohtake.
	Referring to claims 1, 9 and 17, Briggs discloses a method for data revision control in a large-scale data analytic system (See col 1, lines 1-45 and col 8, lines 3-30, a method of handling large data objects such as blobs in a cloud-storage system that has one or more database stores and storage servers that are accessible to an application via a network infrastructure, the system allow to retrain and access to previous versions of the data in the data stores of the data storage layer): at one or more machines comprising one or more processors and memory storing one or more programs executed by the one or more processors to perform the method ( See col 4, lines 25-67 and col 5, lines 1-50 and Figure 1, each of the client devices 104 is capable of receiving, processing and transmitting data to another device, the storage servers 112(1)-112(N) that implement the data storage layer may be located at a single geographical location, or across multiple geographical locations around the globe, the server 108 includes one or more processors 118, a memory 120, interact with the client devices 104 and the storage servers 112(1)-112(N)), performing operations comprising: 
storing a first version of a dataset that is derived from a first version of  a second dataset based on a first execution of a first version of a driver program by execution of a first version of driver program associated with the dataset (See col 15, lines 25-65; col 16, lines 1-67; col 35, 63-67; and col 36, lines 5-67 and Figure 4,  a transaction index [e.g. data storage layer] includes a plurality of index entries such as entries 402(1)-402(N), each of the index entries track a particular data blob in the data storage layer, the blob transaction component leverages the ability of the data storage layer [e.g. transaction index] to implement a data transaction, for example, the blob transaction component performs a blob transaction between arbitrary blobs such as data blob 1602 [e.g. a first data set] and data blob 1604 [e.g. a second data set] based on a request from an accounting application 114(1) [e.g. a first request execution of a first version of driver program], the data blob 1602 stores a bank account balance data for a first bank account, and the data blob 1604 may store the bank balance data from a second bank account, the data blob 1602 may hold data that indicates a balance amount of $ 0 and the data blob 1604 may hold data that indicates a balance amount of $ 50, the blob transaction component checks the balance amount of both data blogs or datasets before performing a blob transaction that moves a monetary amount between the two accounts, the first data blob 1602 holds balance amount of $ 0 can be derived from a second data blob 1604 holds balance amount of $50 based on a first request execution of an accounting program with an identifier 114(1)); and 
	storing, in a build catalog, a first build catalog entry comprising an identifier of the first version of the first dataset, an identifier of the first version of the second dataset, a first branch name, and an identifier of the first version of the driver program ( See col 15, lines 25-65; col 16, lines 1-67; col 35, 63-67; col 36, lines 5-67; col 26, lines 35-67; col 27, lines 1-15 and col 28, lines, 5-25  and Figure 1, 4 and 10.  a transaction index [e.g. data storage layer] includes a plurality of index entries such as entries 402(1)-402(N), each of the index entries track a particular data blob in the data storage layer, the blob transaction component leverages the ability of the data storage layer [e.g. transaction index] to implement a data transaction, for example, the transaction index stores a table 1028 includes an entry labeled “12/8” storing a first version of data blob 1002 with an identifier “12” and storing the master blog identifier “Master-12” for the first version of the blog-consistency component which received the online purchase through application 114(1) of the application layer 102,  storing a record blob 162 indicates an identifier of the first version of the dataset, [e.g. 1606] and a first identifier of the first version of the second dataset [e.g. 1608], a first branch name "A|11” and an identifier of the first version of the accounting program [e.g. 114(1)]););
	storing a second version of the first dataset that is derived from a second version of the second dataset based on a second execution of the first version of the driver program (See col 36, lines 40-60 and col 38, lines 5-67, the accounting program with the identifier 114(1) may initiate another request of an amount of $20 be transferred from the second account to the first account [e.g. a second execution of the first version of driver program], that is from data blob 1604 to the data blob 1602, storing a second version of the first dataset [e.g. data blob 1802], which is used to replace the original data blob 1602 and hold the balance of the first account [e.g. $ 20] which derived from a second version [e.g. $30] of the second data blob [e.g. data blog 1804], which is used to replace the original data blob 1604 and hold the new balance of the second amount [e.g. $30]);
 		storing, in the build catalog, a second build catalog entry comprising an identifier of the second version of the first dataset, an identifier of the second version of the second dataset, a second branch name that is different from the first branch name, and an identifier of the first version of the driver program (See col 15, lines 25-65; col 16, lines 1-67; col 35, 63-67; col 36, lines 5-67; col 26, lines 35-67; col 27, lines 1-15 and col 28, lines, 5-25; col 38, lines 5-67  and Figure 1, 4 and 10.  a transaction index [e.g. data storage layer] includes a plurality of index entries such as entries 402(1)-402(N), each of the index entries track a particular data blob in the data storage layer, the blob transaction component leverages the ability of the data storage layer [e.g. transaction index] to implement a data transaction, for example, the transaction index stores the record 1622 indicates an identifier of the second version of the first dataset [e.g. 1806], an identifier of the second version of the second dataset [e.g. 1808], a second branch name "B|9 to B|12" that is different from the first branch name “A|11 to A|15", and an identifier of the first version of the accounting program [e.g. 114(1)],wherein the build catalog including the first build catalog entry and the second build catalog entry  (See col 36, lines 50-57 the blog transaction component stores data blobs 1602 and 1604 in a data store of the data storage); and 
 causing display of  [data] in a graphical user interface based on the first build catalog entry,[…] including display of: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset […] (See  col 4, lines 30-50 and Figure 11, displaying data  from application 114 (1)-114(N) include a web transaction application that receives online purchase requests from users, an online banking that provides users with web access to financial information, a corporate inventory application that keep tracks of inventory in real time and/ or the like).
Briggs does not explicitly disclose causing display of a provenance graph in a graphical user interface based on the first build catalog entry, the provenance graph display including a first node representing the first version of the first dataset, a second node representing the first version of the second dataset, and a first directed edge from the first node to the second node. 
Ohtake discloses causing display of a provenance graph in a graphical user interface based on the first build catalog entry (See para. [0013], para. [0034] and para. [0035] and Figure 1, displaying a version control graph based on stored data entry), the provenance graph display including display of: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset (See para. [0013] , para. [0034] and para. [0035] and Figure 1, the version control graph displaying a node A corresponds to a first version and a dataset a, a node B corresponds to a version of a dataset b that is obtained by modifying the data set a) and a first directed edge from the first node to the second node (See para. [0070], a edge represents relationship among nodes A and B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Ohtake teachings in the Briggs system. Skilled artisan would have been motivated to display of a provenance graph in a graphical user interface based on the first build catalog entry, the provenance graph display including display of: a first node representing the first version of the first dataset, a second node representing the first version of the second dataset taught by Ohtake in order to track a pervious merge result and reduce workload for a merge operation (See Ohtake, para. [0010] and para. [0011]). In addition, Both of the references (Ohtake and Briggs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as managing data of a plurality of versions in a database  This close relation between both of the references highly suggests an expectation of success.
	As to claims 2, 10 and 18, Briggs discloses storing a first transaction entry in a database, the first transaction entry comprising a first transaction commit identifier of the first version of the first dataset; wherein the first build catalog entry comprises the first transaction commit identifier See col 29, lines 35-60 and Figure 11, any transaction on any of the data blobs in the data blob set 1000 will result in a modification of version number of the master blob 1026 unless the multi-blob consistency component decides the modification transaction cannot be committed {e.g. when the master blog 1026 have been modified as a result of a different application process}, the multi-blob consistency component aborts any pending data transactions such as aborting the replacement of the data blob 1002 with data blob 1102 and aborting the replacement of the data blog 1004 with 1104, also note in col 38, lines 20-40, once the new data blobs are created, the blob transaction component commit the data transition by updating the pointers in the record blobs to point to the identifiers of the new data blobs, thus the identifier of the first version of the data blob is a committed identifier); storing a second transaction entry in the database, the second transaction entry comprising a second transaction commit identifier of the first version of the second dataset; wherein the identifier of the first version of the second dataset in the first build catalog entry is the second transaction commit identifier See col 29, lines 35-60 and Figure 11, any transaction on any of the data blobs in the data blob set 1000 will result in a modification of version number of the master blob 1026 unless the multi-blob consistency component decides the modification transaction cannot be committed {e.g. when the master blog 1026 have been modified as a result of a different application process}, the multi-blob consistency component aborts any pending data transactions such as aborting the replacement of the data blob 1002 with data blob 1102 and aborting the replacement of the data blog 1004 with 1104, also note in col 38, lines 20-40, once the new data blobs are created, the blob transaction component commit the data transition by updating the pointers in the record blobs to point to the identifiers of the new data blobs, thus the identifier of the first version of the other data blob is a committed identifier) ; storing a third transaction entry in the database, the third transaction entry comprising a third transaction commit identifier of the second version of the second dataset; wherein the identifier of the second version of the second dataset in the second build catalog entry is the third transaction commit identifier (See col 29, lines 35-60 and Figure 11, any transaction on any of the data blobs in the data blob set 1000 will result in a modification of version number of the master blob 1026 unless the multi-blob consistency component decides the modification transaction cannot be committed {e.g. when the master blog 1026 have been modified as a result of a different application process}, the multi-blob consistency component aborts any pending data transactions such as aborting the replacement of the data blob 1002 with data blob 1102 and aborting the replacement of the data blog 1004 with 1104, also note in col 38, lines 20-40, once the new data blobs are created, the blob transaction component commit the data transition by updating the pointers in the record blobs to point to the identifiers of the new data blobs, thus the identifier of the second version of the other data blob is a committed identifier).
 	As to claims 3, 11 and 19,  Briggs discloses wherein first build catalog entry comprises a first branch name; wherein the second build catalog entry comprises a second branch name; and wherein the second branch name is different from the first branch name (see col 38, lines 5-67, the record 1622 or the second build catalog entry indicates an identifier of the second version of the first dataset [e.g. 1806], an identifier of the second version of the second dataset [e.g. 1808], a second branch name "B|9 to B|12" that is different from the first branch name “A|11 to A|15", and an identifier of the first version of the accounting program [e.g. 114(1)]).. 
As to claims 4 and 12, Briggs discloses storing the first version of the dataset in a distributed file system (See Col 4, lines 50-67 and Figure 1, storing the first version of the data blog in a distributed storage servers 112(1)-112(N) system, the data storage layer has usage constraints on how the data blobs are stored in each of the data stores of the storage server 112(1)-112(N)). 
	As to claims 5 and 13, Briggs discloses wherein the identifier of the first version of the dataset is an identifier assigned to a commit of a transaction in context of which the first version of the dataset is stored (See col 29, lines 35-60 and Figure 11, any transaction on any of the data blobs in the data blob set 1000 will result in a modification of version number of the master blob 1026 unless the multi-blob consistency component decides the modification transaction cannot be committed {e.g. when the master blog 1026 have been modified as a result of a different application process}, the multi-blob consistency component aborts any pending data transactions such as aborting the replacement of the data blob 1002 with data blob 1102 and aborting the replacement of the data blog 1004 with 1104, also note in col 38, lines 20-40, once the new data blobs are created, the blob transaction component commit the data transition by updating the pointers in the record blobs to point to the identifiers of the new data blobs, thus the identifier of the first version of the data blob is a committed identifier).
	As to claims 6, 14 and 20,  Briggs discloses wherein the first version of the driver program, when executed to produce the first version of the dataset (See col 26, lines 35-67, col 27, lines 1-15 and col 28, lines, 5-25 and Figures 10 and 11, the multi-blog consistency component stores an identifier and a version number “12/8” of a first version of data blog 1002 after received the online purchase through application 114(1) of the application layer 102), transforms data of the first version of the second dataset to produce data of the first version of the dataset (See col 28, lines 62-67 and col 29-60 and Figures 1, 10 and 11, update the data blob 1002 to data blog 1102 to produce the first version of the dataset with an identifier “12” with an update total due $ 12). 
As to claims 7 and 15, Briggs in view of Ohtake discloses wherein the provenance graph comprises nodes and directed edges there between, each node representing a dataset and each directed edge between two nodes representing a derivation dependency between datasets (See para. [0070], each edge represents a reference relationship between nodes, for example, a branch in the commit graph is forked from any of the commits of the master branch, a mast branch containing a commit sequence A, B C D, and a feature branch formed from the commit A and containing a commit sequence E, F are represented in a commit graph). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Ohtake teachings in the Briggs system. Skilled artisan would have been motivated to display of a provenance graph in a graphical user taught by Ohtake in order to track a pervious merge result and reduce workload for a merge operation (See Ohtake, para. [0010] and para. [0011]). In addition, Both of the references (Ohtake and Briggs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as managing data of a plurality of versions in a database  This close relation between both of the references highly suggests an expectation of success.
6.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs  (US Patent 8,510,304 B1) and in view of Ohtake (US 2014/0297592 A1) and further in view of Zhao et al. (US 2017/0220663 A1), hereinafter Zhao.
As to claims 8 and 16, Briggs in view of Ohtake does not explicitly disclose the dataset is color-coded and indicate the first dataset is out of date with respect to the second dataset. 
Zhao discloses a node is color-coded to indicate that the first dataset is out-of-date with respect to the second dataset (See para. [0005] and para. [0015], the bubbles for each log lines or dataset are coordinated in size, color, age of the cluster, including whether the dataset/cluster is new, old [e.g. out dated] or missing). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Zhao teachings in the Briggs/Ohtake system. Skilled artisan would have been motivated to include color-coded dataset taught by Zhao in order to facilitate user to visualize different datasets/log lines easily (See Zhao, para. [0015]). In addition, all of the references (Zhao, Ohtake and Briggs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as visualizing different datasets on a graphical interface  This close relation between both of the references highly suggests an expectation of success.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153